
	
		II
		112th CONGRESS
		2d Session
		S. 2300
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mr. Moran (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To allow for a reasonable compliance deadline for certain
		  States subject to the Cross State Air Pollution Rule.
	
	
		1.FindingCongress finds that an approximate 180-day
			 period before which States and utilities are required to comply with certain
			 new rules regarding maximum permissible emissions of ozone, sulfur dioxide, or
			 nitrogen oxides under the Cross State Air Pollution Rule is insufficient for
			 those States and utilities to achieve that compliance.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Clean Air
			 Interstate RuleThe term Clean Air Interstate Rule
			 means the final rule promulgated by the Administrator entitled Rule To
			 Reduce Interstate Transport of Fine Particulate Matter and Ozone (Clean Air
			 Interstate Rule); Revisions to Acid Rain Program; Revisions to the NOX SIP
			 Call (70 Fed. Reg. 25162 (May 12, 2005)).
			(3)Cross State Air
			 Pollution RuleThe term Cross State Air Pollution
			 Rule means the final rule promulgated by the Administrator entitled
			 Federal Implementation Plans: Interstate Transport of Fine Particulate
			 Matter and Ozone and Correction of SIP Approvals (76 Fed. Reg. 48208
			 (August 8, 2011)) and revisions to that final rule entitled Revisions to
			 Federal Implementation Plans To Reduce Interstate Transport of Fine Particulate
			 Matter and Ozone (77 Fed. Reg. 10324 (February 21, 2012)).
			3.Extension of
			 compliance deadlineNotwithstanding any other provision of law,
			 a State that was not required to reduce emissions or levels of ozone, sulfur
			 dioxide, or nitrogen oxides under the Clean Air Interstate Rule shall not be
			 required to comply with any requirement under the Cross State Air Pollution
			 Rule before January 1, 2017.
		
